Order entered January 14, 2019




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-17-01122-CV

                                      CIA BABIY, Appellant

                                                V.

                              RAMZI MORGAN KELLEY, Appellee

                          On Appeal from the 416th Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 416-04069-2015

                                             ORDER
       Before the Court is appellant’s motion for re-argument. We GRANT the motion. This

case will be resubmitted for oral argument on notice to the parties. No further briefing is

requested at this time.


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE